FILED
                            NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHELDON DEWAYNE WAGGONER,                        No. 15-16149
AKA Cheldon Waggoner, AKA Cheldon
D. Waggoner,                                     D.C. No. 2:14-cv-02040-NVW-
                                                 MEA
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

MARLENE COFFEY, Protective Custody
Administrator at Central Office,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Arizona state prisoner Cheldon Dewayne Waggoner appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendant violated his Eighth Amendment rights by denying his requests for

protective custody. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

       The district court properly dismissed Waggoner’s action because Waggoner

failed to allege facts sufficient to show that defendant knew of Waggoner’s alleged

fear of an assault by other inmates. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (“[A] prison official cannot be found liable under the Eighth Amendment

. . . unless the official knows of and disregards an excessive risk to inmate . . .

safety[.]”); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be liberally construed, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

       AFFIRMED.




                                             2                                    15-16149